Citation Nr: 1044350	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-34 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 2005 
for a grant of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 18, 2005 
for a grant of entitlement to service connection for residuals of 
a radical prostatectomy with impotence.

3.  Entitlement to an effective date earlier than April 18, 2005 
for a grant of entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to May 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the 
Board will be granted if an appellant expresses a desire to 
appear in person.  

In the Veteran's January 2007 substantive appeal, he requested a 
hearing before a member of the Board.  A hearing was scheduled, 
but in April 2010, the Veteran sent a letter to the RO indicating 
that he would be unable to attend his scheduled hearing due to 
health problems and requesting that his hearing be rescheduled.  
However, the RO did not schedule another hearing for the Veteran.  
In October 2010, the Board sent the Veteran a letter asking him 
to clarify whether or not he still wanted a hearing before a 
member of the Board.  

In October 2010, the Veteran responded requesting a hearing 
before a Veterans Law Judge at his local RO.  

Accordingly, the case must be remanded in order to afford the 
Veteran an opportunity to present his argument in person before a 
member of the Board.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.700 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to the 
schedule of hearings to be conducted at the 
RO before a Member of the Board and notify 
him of the scheduled hearing at the current 
address of record, in the order that the 
request was received.  A copy of the notice 
provided to the Veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

